Citation Nr: 0717412	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  00-14 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for prostatitis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active duty for training (ADT) from April 
1957 to October 1957, and active duty from February 1961 to 
February 1963.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO ) in November 1994, at which time the 
VARO had assigned a 10 percent rating for the veteran's 
service-connected prostatitis.  During the course of the 
appeal, the VARO increased the rating to 20 percent, which is 
not the maximum assignable, so the issue remains on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The case was remanded by the Board in October 2002 for a 
hearing; it was again remanded by the Board in August 2004 
for due process, essentially for updated notice under the 
Veterans Claims Assistance Act of 2000.  However, the current 
appellate case has not yet been addressed by the Board on the 
substantive merits.  

In 2002 and 2003, hearings were scheduled at the VARO before 
a Veterans Law Judge on Travel Board status, and were either 
postponed or not attended by the veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran's current rating for his prostatitis is derived 
from 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7527.  This 
code, for prostate gland injuries, infections, hypertrophy, 
and postoperative residuals, states those symptoms will be 
rated as either a voiding dysfunction or a urinary tract 
infection, whichever is predominant.  Voiding dysfunctions 
and urinary tract infections, in turn, are rated under § 
4.115a.

In evaluating voiding dysfunction, a particular condition is 
rated as urine incontinence, urinary frequency, or obstructed 
voiding.  


For instance, when there is urinary incontinence, a 60 
percent evaluation is warranted for urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  A 40 percent evaluation is warranted 
for urine leakage/incontinence requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  A 20 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  
38 C.F.R. § 4.115a.

Where there is urinary frequency, a 40 percent evaluation is 
warranted for a daytime voiding interval less than one hour, 
or; awakening to void five or more times per night.  A 20 
percent evaluation is warranted for a daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.  A 10 percent evaluation is 
warranted for a daytime voiding interval between two and 
three hours, or; awakening to void two times per night. 38 
C.F.R. § 4.115a.

In this case, the veteran is service connected for 
prostatitis.  As noted above, there are alternative ways to 
increase the schedular rating assigned for this disability 
based on current symptoms.  

However, in this case, while the veteran has some of the 
symptoms which are required for ratings in excess of 20 
percent, there is no medical assessment in the file to 
reflect which of the symptoms are due to his prostatitis and 
which are due to one or more of a myriad of other non-
service-connected problems.  

These specific areas of concern which are found in the 
veteran's recent clinical records include benign prostatic 
hypertrophy (BPH), urinary frequency and the need for 
continuous pads which must be changed often, incontinence, 
neurogenic bladder, kidney infections, hypertension with 
possible kidney dysfunction, bilateral renal cysts, etc.  The 
veteran has commented that a recent excretory-related 
examination of some sort found cancer, but the accuracy of 
that statement from the veteran (who is not shown to be a 
medical professional) is unclear.

A recent medical opinion is of record to the effect that he 
might benefit from a prostatic transurethral resection (TURP) 
but that he is probably not a good candidate.  His PSA was 
then found to be 2.9, but it remains unclear the extent to 
which that is due to his prostatitis or something else.

One physician has also opined that the veteran's prostatitis 
is in no way associable with his muscular dystophy.  However, 
again as in the case of other symptoms, it remains unclear 
which, if any, of the other problems may be due to or 
otherwise associable with his prostatitis, and which are not 
and thus must be discounted in the assessment of his 
schedular rating.

The Board notes that the veteran is severely hindered by 
other problems, and that it is difficult for him to even get 
out of his wheelchair or onto the portable commode.  He has 
been living on and off in assisted care facilities over the 
recent past.  It would thus be preferable if an additional 
examination need not be undertaken, and that an opinion might 
be rendered without examination.  However, the Board will 
defer in this regard to the opining physician.

He has also been hospitalized on occasion for complaints that 
include those of a urological nature.  Accordingly, 
consideration should be given to addressing whether the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards pursuant to 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  The veteran's 
updated VA and 
private urological 
clinical records 
should be obtained 
and added to the 
claims file.

2.  The case should 
then be forwarded to 
a VA urologist for 
an opinion as to -

a.  
which of 
the 
veteran'
s 
current 
symptoms 
are at 
least as 
likely 
as not 
attribut
able to 
his 
service-
connecte
d 
prostati
tis, and 
which of 
his 
symptoms 
are due 
to non-
service-
connecte
d 
disabili
ties, 
which 
should 
be 
specific
ally 
identifi
ed;

b.  
whether 
the 
veteran'
s 
prostati
tis has 
an 
adverse 
impact 
upon any 
of his 
other 
non-
service-
connecte
d 
problems 
or vice-
versa, 
and if 
so, in 
what 
manner 
and to 
what 
extent.

c.  If 
the 
examiner 
feels 
that 
another 
examinat
ion of 
the 
veteran 
is 
necessar
y in 
order to 
render 
these 
opinions
, this 
should 
be 
schedule
d.

d.  
Note:  
The term 
"at 
least as 
likely 
as not" 
does not 
mean 
merely 
within 
the 
realm of 
medical 
possibil
ity, but 
rather 
that the 
weight 
of 
medical 
evidence 
both for 
and 
against 
a 
conclusi
on is so 
evenly 
divided 
that it 
is as 
medicall
y sound 
to find 
in favor 
of 
causatio
n as it 
is to 
find 
against 
it

3.  The case should 
then be reviewed by 
the VARO/AMC under 
all pertinent 
schedular and 
extraschedular 
guidelines.  

4.  If the decision 
remains adverse to 
the veteran, a 
comprehensive SSOC 
should be issued to 
include all 
pertinent 
regulations, and the 
veteran and his 
representative 
should be afforded a 
reasonable 
opportunity to 
respond.  

The case should then be returned to the Board for further 
appellate review.  The veteran need do nothing further until 
so notified.The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



